Citation Nr: 0937361	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of overpayment of disability 
compensation benefits (on behalf of a dependent) in the 
amount of $1,959.00, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 decision by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in March 2009.

The Board points out that the Veteran, in his hearing 
testimony before the Board, indicated that he thought his 
hearing was regarding vocational services.  The Board points 
out that a July 2009 Statement of the Case is of record 
regarding the question of whether the Veteran is entitled to 
additional Vocational Rehabilitation services; however, there 
is no substantive appeal of record regarding that issue; the 
Veteran is therefore advised that if he wishes to perfect an 
appeal of that issue, he should submit a valid substantive 
appeal within the required timeframe.


FINDINGS OF FACT

1.  During the period for which the overpayment was created, 
the Veteran was in receipt of compensation benefits at the 80 
percent rate.

2.  In April 2002, the Veteran submitted a statement 
indicating that his child "J" was in school, and the 
Veteran was paid additional benefits for that child as a 
dependent.

3.  In July 2003, the Veteran sent a letter to the RO 
indicating that his child "J" was no longer in school.

4.  In September 2003, the Veteran was sent a letter 
indicating that it was proposed to reduce his benefits 
because "J" was no longer in school.   A letter dated March 
2004 corrected the rates shown in the proposed reduction.

5.  For the period from June 1, 2002, to December 1, 2003, 
the Veteran received dependency benefits to which he was not 
entitled since "J" was not in school.  Thus, an overpayment 
in the amount of $1,959.00 was created because he was 
receiving benefits to which he was not entitled.

6.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this 
debt.

7.  The Veteran knew that he was not entitled to dependency 
benefits for this time period, and continued to accept them.  
Therefore, he is at least partially at fault in the creation 
of this debt.

8.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will 
not subject him to undue hardship.

9.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

10.  There is no indication the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
compensation dependency benefits in the amount of $1,959.00.  
38 U.S.C.A. §§ 5107, 101, 1115 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2008).

2.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008). 
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).


Validity of the debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The Veteran's main 
contention in this regard is that because he informed the VA 
of the status of his dependent, any delay in the removal of 
those benefits from his monthly award constitutes 
administrative error, and therefore did not create a valid 
debt for which he is liable.

38 U.S.C.A. § 1115 provides for the rates of additional 
compensation for children.  
38 U.S.C.A. § 101 clearly defines child as a person under the 
age of 18 years, a person who, before turning 18, became 
permanently incapable of self support, or, after attaining 
the age of 18 years, and until completion of education or 
training, but not after attaining the age of 23, is pursing a 
course of instruction at an approved educational institution.  
An overpayment is created when a payee has received monetary 
benefits to which he or she is not entitled.  38 C.F.R. § 
1.962.  

Reviewing the evidence of record, the Board finds that the 
debt is valid.  The Veteran was being paid additional 
compensation benefits for his dependent child, "J", who was 
over the age of 18, but still in school, and as such, was 
still considered a child under 38 U.S.C.A. § 101.  Once "J" 
left school however, he was no longer considered a dependent 
of the Veteran, and therefore the Veteran was no longer 
entitled to additional compensation benefits for "J".  The 
Veteran does not dispute the fact that "J" was over 18, or 
that "J" was no longer attending school, the Veteran simply 
argues that the debt is not valid because he informed the VA 
that "J" was no longer in school.  This argument is simply 
not a valid legal argument as to whether the creation of the 
debt was valid.  As the Veteran was no longer entitled to 
benefits for "J" once "J" turned 18 and was no longer in 
school, and as the Veteran does not dispute the date that 
"J" was no longer in school, there is no issue of fact in 
dispute, and the Board finds that the money paid to the 
Veteran for having "J" as a dependent, after "J" was no 
longer in school, the calculated amount of $1,959.00, is a 
validly created debt.


Whether the Veteran is Entitled to have this Debt Waived

Any Veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a child.  38 U.S.C.A. § 1115 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.4(b)(2) (2008).  The 
Veteran was, at all times relevant to this issue, rated 80 
percent disabled for his service-connected disabilities, and 
thus entitled to additional benefits for any dependents.  
Again, the Veteran contends that, because he informed the VA 
that his child was no longer attending school and therefore 
not a dependent, he should not be required to pay any of the 
debt accrued due to his being paid benefits for a dependent.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all- 
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the Veteran 
the benefit of the doubt. 38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The essential facts, as noted briefly above, are not in 
dispute.  During the period at issue, the Veteran was in 
receipt of compensation benefits at an 80 percent evaluation, 
and therefore entitled to additional compensation benefits 
for any dependents.  In April 2002, the Veteran informed the 
RO that he had two dependent children, one who would be 
graduating shortly, and another, "J", who was to be 
starting college shortly.  In July 2003, the Veteran was sent 
a letter and asked to complete another form for "J", 
certifying that he was still in school.  The Veteran returned 
that letter with a note indicating that none of his children 
were currently in school, and that he would let the VA know 
when "J" started school again.  The Veteran was sent a 
letter on September 2003 proposing to reduce his compensation 
benefits based on the fact that "J" was over 18 and now not 
attending school.  The Veteran at that time was told that his 
benefits would continue at the present rate for 60 days in 
order to give the Veteran a chance to submit additional 
evidence.  He was also told that if he was not due that 
amount, an overpayment would be created.  He was specifically 
told that any potential overpayment could be reduced if he 
contacted the RO and asked that his rate be lowered to the 
proposed rate immediately, but the evidence does not show 
that the Veteran made any such request.

Apparently, the new rates the Veteran was given in the 
September 2003 decision were incorrect; therefore, in March 
2004, the Veteran was again sent a letter informing him that 
his rates were proposed to be reduced due to "J"'s removal 
as a dependent.  The Veteran was again informed that his 
benefits would continue at the present rate for 60 days in 
order to give him a chance to submit additional evidence, and 
that, if he wanted to minimize any overpayment, he could let 
the VA know immediately that he wished to have his 
compensation rate immediately lowered.  

In April 2004, the Veteran submitted a certification of 
school attendance or termination form, which indicated that 
"J" was no longer in school.  He requested a hearing as to 
the issue of whether his benefits should be reduced.  In 
August 2004, he sent a letter to the RO specifically asking 
that "J" be removed from his award, and stating that he 
felt that, because he notified the RO in October 2003 of his 
dependency change, that any overpayment created was an 
administrative error and should be waived.  Waiver was denied 
by the Committee on Waivers and Compromises, which found no 
fraud or bad faith, but did find the Veteran at fault in the 
creation of the overpayment, and that collection of the debt 
would not be against equity and good conscience, and this 
appeal ensued.

The Board agrees with the Committee's determination, for the 
same reasons.  That is, the facts of this case do not reveal 
fraud, misrepresentation, or bad faith on the Veteran's part 
in the creation of the overpayment in question because there 
is nothing in the record suggesting he tried to hide his 
dependency's status; instead, he did inform VA that "J" was 
no longer attending school.  However, the Board must now 
proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience." 38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). As mentioned, 
pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests at least in 
part with the Veteran; in this regard, the Board finds that 
the Veteran should have been aware that, since his benefits 
did not change, he was being overpaid for his dependent.  
Furthermore, the Veteran was told several times, in letters 
in September 2003 and March 2004, that he was being paid the 
full amount for the next 60 days, and that if he accepted 
those payments, he would have to repay any benefits he 
accepted that he was not entitled to.  Furthermore, he was 
informed that he could contact the VA and request that his 
benefits be reduced immediately to minimize the overpayment, 
and he failed to do so.  Thus, the Board finds that the 
Veteran bears some fault in the creation of the overpayment.  
However, the Board agrees that VA should have acted more 
quickly in adjusting the Veteran's benefits to remove "J" 
as a dependent.

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, an August 2005 Financial Status Report (VA Form 
20- 5655) showed that, even without discussion of which of 
the Veteran's reported monthly expenses were not necessities 
of life, he shows a total monthly income surplus of 1,169.11, 
more than half the Veteran's entire debt.  Therefore, in 
theory, the Veteran should have been able to repay this debt 
with less than two month's surplus income.  Further, the 
Veteran did not submit any evidence to support the conclusion 
that the recovery of overpayment caused him undue hardship.  
Therefore, the Board finds that he was not subjected to undue 
hardship during the collection of this debt.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  The Veteran is at 
least partially at fault for creating the overpayment, 
recovery would not create undue hardship or defeat the 
purpose of his VA benefits, and waiver of the debt would 
result in his unjust enrichment because he received 
compensation for a dependent for whom he was not entitled to 
dependency benefits once the dependent stopped attending 
school.  There is no evidence of detrimental reliance on his 
part. As the preponderance of the evidence is against his 
claim, the "benefit-of-the-doubt" rule does not apply, and 
consequently, the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


ORDER

The request for a waiver of indebtedness created by an 
overpayment of compensation dependency benefits in the amount 
of $1,959.00 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


